Case 1:21-cv-01009-DNH-ML Document 16-16 Filed 09/22/21 Page 1 of 6




          Exhibit P
           Case 1:21-cv-01009-DNH-ML Document 16-16 Filed 09/22/21 Page 2 of 6



         Comirnaty and Pfizer-BioNTech COVID-19 Vaccine

  August 23, 2021: FDA approves Comirnaty (COVID-19 Vaccine, mRNA), which was previously known as Pfizer-BioNTech
  COVID-19 Vaccine, for the prevention of COVID-19 disease in individuals 16 years of age and older. View Comirnaty
  information (https://www.fda.gov/vaccines-blood-biologics/comirnaty), press release (/news-events/press-
  announcements/fda-approves-first-covid-19-vaccine) and frequently asked questions (https://www.fda.gov/vaccines-
  blood-biologics/qa-comirnaty-covid-19-vaccine-mrna).




                                                  Comirnaty Information

                                               Pfizer-BioNTech Fact Sheets

                                         Pfizer-BioNTech Fact Sheet Translations




On August 23, 2021, the FDA approved the first COVID-19 vaccine. The vaccine has been known as
the Pfizer-BioNTech COVID-19 Vaccine, and will now be marketed as Comirnaty (/vaccines-blood-
biologics/comirnaty), for the prevention of COVID-19 disease in individuals 16 years of age and
older. The vaccine also continues to be available under emergency use authorization (EUA),
including for individuals 12 through 15 years of age and for the administration of a third dose in
certain immunocompromised individuals.




Comirnaty (/vaccines-blood-biologics/comirnaty) Information
 Information                                                                         Last Updated

 Package Insert (/media/151707/download)                                             August 23, 2021

 Summary Basis for Regulatory Action (https://www.fda.gov/media/151733/download)     August 23, 2021

 Approval Letter (https://www.fda.gov/media/151710/download)                         August 23, 2021

 FAQ for Comirnaty (COVID-19 Vaccine mRNA) (/vaccines-blood-biologics/qa-            August 23, 2021
 comirnaty-covid-19-vaccine-mrna) (Español (/vaccines-blood-biologics/preguntas-y-
 respuestas-sobre-comirnaty-vacuna-de-arnm-contra-el-covid-19))




Pfizer-BioNTech Fact Sheets (English) and FAQs
 Information                                                                         Last Updated
          Case 1:21-cv-01009-DNH-ML Document 16-16 Filed 09/22/21 Page 3 of 6
Information                                                                          Last Updated

Fact Sheet for Healthcare Providers Administering Vaccine                            August 23, 2021
(/media/144413/download)

Fact Sheet for Recipients and Caregivers (/media/144414/download)                    August 23, 2021

Frequently Asked Questions on the Pfizer-BioNTech COVID-19 Vaccine (/emergency-      August 23, 2021
preparedness-and-response/coronavirus-disease-2019-covid-19/pfizer-biontech-covid-
19-vaccine-frequently-asked-questions)



Pfizer-BioNTech Regulatory Information
Information                                                                          Date

Letter of Authorization (Reissued) (/media/150386/download)                          August 23, 2021

Concurrence Letter (/media/151731/download)                                          August 22, 2021

Decision Memorandum (https://www.fda.gov/media/151613/download)                      August 12, 2021

Letter Granting EUA Amendment (https://www.fda.gov/media/148877/download)            May 19, 2021

FDA Decision Memorandum (/media/148542/download)                                     May 10, 2021

Letter Granting EUA Amendment (/media/147390/download)                               April 6, 2021

Letter Granting EUA Amendment (/media/145493/download)                               January 22, 2021

Letter Granting EUA Amendment (/media/144955/download)                               January 6, 2021

FDA Decision Memorandum (/media/144416/download)                                     December 11, 2020

Advisory Committee Meeting Information (/advisory-committees/advisory-committee-     December 10, 2020
calendar/vaccines-and-related-biological-products-advisory-committee-december-10-
2020-meeting-announcement)



Media Materials and Webcasts
Information                                                                          Date

Press Release (/news-events/press-announcements/fda-approves-first-covid-19-         August 23, 2021
vaccine)

Press Release (/news-events/press-announcements/coronavirus-covid-19-update-fda-     August 12, 2021
authorizes-additional-vaccine-dose-certain-immunocompromised)

FDA In Brief (/news-events/press-announcements/fda-brief-fda-authorizes-longer-      May 19, 2021
time-refrigerator-storage-thawed-pfizer-biontech-covid-19-vaccine)
           Case 1:21-cv-01009-DNH-ML Document 16-16 Filed 09/22/21 Page 4 of 6
Information                                                                        Date

Press Release (/news-events/press-announcements/coronavirus-covid-19-update-fda-   May 10, 2021
authorizes-pfizer-biontech-covid-19-vaccine-emergency-use)

Press Conference (https://youtu.be/npjhwpConSw)  (http://www.fda.gov/about-       May 10, 2021
fda/website-policies/website-disclaimer)

Press Release (/news-events/press-announcements/coronavirus-covid-19-update-fda-   February 25, 2021
allows-more-flexible-storage-transportation-conditions-pfizer)

Press Release (/news-events/press-announcements/fda-takes-key-action-fight-        December 11, 2020
against-covid-19-issuing-emergency-use-authorization-first-covid-19)

Press Conference (https://youtu.be/L0K3RsIZIP0)  (http://www.fda.gov/about-       December 11, 2020
fda/website-policies/website-disclaimer)

Advisory Committee Webcast (https://youtu.be/owveMJBTc2I)                         December 10, 2020
(http://www.fda.gov/about-fda/website-policies/website-disclaimer)



Translations of the Pfizer-BioNTech Fact Sheet for Recipients and
Caregivers
Fact Sheet                                                                         Language

‫( بيان حقائق للمتلقي القاح ومقدمي الرعاية‬/media/144651/download)                   ‫( عربي‬Arabic)
(June 25, 2021)

প্রাপক ও পরিচর্যাকািীদেি জন্য তথ্যপত্র (/media/150079/download)                    ইংরেজী (Bengali)
(June 25, 2021)

ကာကွယ်ဆေး လက်ခံရရှိသူများနှင့် စောင့်ရှောက်မှု ပေးသူများအတွက် သတင်း                မြန်မာ (Burmese)
အချက်အလက် စာရွက် (/media/144613/download)
(June 25, 2021)

ᎤᏙᎯᏳ ᎪᏪᎳᏅ ᎾᏍᎩᎾ ᏗᏂᏁᏍᎩ ᎠᎴ ᎤᎾᏓᎦᏎᏍᏗ ᏗᎾᏓᏍᏕᎵᏍᎩ                                           ᎩᎵᏏ (Cherokee)
(/media/144614/download)
(June 25, 2021)

接受者和护理者须知 (/media/144615/download)                                                 中文 (Chinese, Simplified)
(August 23, 2021)

TAROPWEN AFFAT (IKA FACT SHEET) REN CHON ANGEI ME CHON TUMUN                       Foosun Chuuk (Chuukese)
(/media/144652/download)
(June 25, 2021)

‫( برگه اطالعات برای دریافت کنندگان و ارائه کنندگان مراقبت‬/media/145608/download)   ‫( فارسی‬Farsi)
(June 25, 2021)
           Case 1:21-cv-01009-DNH-ML Document 16-16 Filed 09/22/21 Page 5 of 6
Fact Sheet                                                                               Language

FICHE D'INFORMATION POUR LES BÉNÉFICIAIRES ET LES AIDANTS                                Français (French)
(/media/144819/download)
(June 25, 2021)

MERKBLATT FÜR EMPFÄNGER UND BETREUER (/media/144617/download)                            Deutsch (German)
(June 25, 2021)

પ્રાપ્તકર્તાઓ અને કાળજી રાખનારા માટે ફેક્ટ શીટ (/media/144742/download)                  ગુજરાતી (Gujarati)
(June 25, 2021)

FEY ENFOMASYON POU MOUN K’AP RESEVWA AVEK MOUN K’AP BAY SWEN                             Kreyòl Ayisyen (Haitian Creole)
(/media/144618/download)
(June 25, 2021)

प्राप्तकर्ताओं और देखभाल कर्ताओं के लिए तथ्य पत्र/फै क्ट शीट                             हिन्दी (Hindi)
(/media/144619/download)
(June 25, 2021)

DAIM NTAWV QHIA TSEEB RAU COV NEEG TAU KEV PAB THIAB COV NEEG ZOV TU                     Hmoob (Hmong)
(/media/144653/download)
(June 25, 2021)

SCHEDA INFORMATIVA PER RICEVENTI E ASSISTENTI (/media/145507/download)                   Italiano (Italian)
(June 25, 2021)

ワクチン接種を受ける人と介護従事者のためのファクトシート                                                             日本 (Japanese)
(/media/145509/download)
(June 25, 2021)

បញ្ជីហេតុការណ៍សម្រាប់អ្ន កទទួលនិងអ្ន កថែរទាំ (/media/144760/download)                    ភាសាអង់គ្លេ ស (Khmer)
(June 25, 2021)

환자와 의료진을 위한 정보지 (/media/144620/download)                                                 한국어 (Korean)
(August 23, 2021)

PEPA IN MEḶEḶE KO REMOOL ÑAN RO REJ LOLOORJAKE Ājmuur IM AENŌṂṂAN                        Pālle (Marshallese)
(/media/144743/download)
(June 25, 2021)

Bich’į’ azláágo Aa’áhál yání Yaa’ áháyánígíí Yaa’áko nízin doo gi Bił Ííshjáán Alnééh   Bilagáanaa Bizaad jí (Navajo)
(/media/144621/download)
(June 25, 2021)

ARKUSZ INFORMACYJNY DLA OSÓB SZCZEPIONYCH I ICH OPIEKUNÓW                                Polski (Polish)
(/media/144622/download)
(June 25, 2021)

FICHA TÉCNICA PARA RECEPTORES E CUIDADORES (/media/144623/download)                      Português (Portuguese)
(June 25, 2021)
          Case 1:21-cv-01009-DNH-ML Document 16-16 Filed 09/22/21 Page 6 of 6
Fact Sheet                                                          Language

ИНФОРМАЦИОННЫЙ БЮЛЛЕТЕНЬ ДЛЯ РЕЦИПИЕНТОВ И                          Русский (Russian)
СПЕЦИАЛИСТОВ ПО УХОДУ (/media/144624/download)
(June 25, 2021)

XAASHIDA MACLUUMAADKA EE LOOGU TALAGALAY TALLAAL QAATAYAASHA IYO    Soomaali (Somali)
DARYEELAYAASHA (/media/144662/download)
(June 25, 2021)

HOJA INFORMATIVA PARA RECEPTORES Y PROVEDORES DE CUIDADO            Español (Spanish)
(/media/144625/download)
(August 23, 2021)

FACT SHEET PARA SA MGA TATANGGAP AT TAGAPAG-ALAGA                   Tagalog (Tagalog)
(/media/144663/download)
(August 23, 2021)

TỜ THÔNG TIN CHO NGƯỜI NHẬN VÀ NHỮNG NGƯỜI CHĂM SÓC                 Tiếng Việt (Vietnamese)
(/media/144626/download)
(August 23, 2021)

‫)אינפָא רמַא ציע בלאט פאר די וועלכע באקומען און פאר הילפער (גבאים‬   ‫( אידיש‬Yiddish)
(/media/144627/download)
(June 25, 2021)
